Citation Nr: 1038096	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1970 to July 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran filed a timely notice of disagreement with denial of 
service connection for his right ear in September 2006, and a 
Statement of the Case (SOC) was provided to him in December 2006 
with regard to this issue.  In his July 2007 Substantive Appeal 
(VA Form 9), however, he only provided a written statement 
disagreeing with the rating assigned for his left ear hearing 
loss.  Thus, the Veteran's July 2007 VA Form 9 did not constitute 
a valid substantive appeal with regard to his claim for service 
connection for right ear hearing loss.  See Ortiz v. Shinseki, 23 
Vet. App. 353, 357 (2009) (providing that 38 U.S.C.A. § 7105, 
pertaining to substantive appeals, requires "claimants to expand 
upon their initial disagreement with the RO decision by setting 
forth-however inartfully-a particular theory of error for the 
Board to decide").  Notwithstanding the above, the RO issued a 
Supplemental Statement of the Case (SSOC) pertaining to the 
Veteran's right ear service connection claim in March 2007, which 
indicated that the RO had considered his July 2007 VA Form 9 as 
evidence, and the Veteran's representative responded with a VA 
Form 646 in May 2007 on the issue.  As the RO has taken actions 
to indicate to the Veteran and his representative that the issue 
of entitlement to service connection for right ear hearing loss 
is on appeal, and it took no steps to close the appeal, the 
requirement that there be a substantive appeal is deemed waived.  
Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In a statement received November 2009, the Veteran also 
asserted that he had submitted a timely notice of 
disagreement (NOD) with the April 2007 rating decision 
that denied entitlement to service connection for heart 
disease.  Thus, the Board finds that he has reasonably 
raised the issue of whether he filed a timely notice of 
disagreement with respect to his claim of entitlement to 
service connection for heart disease.  However, as this 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board refers the matter to the AOJ 
for appropriate action.  See 38 C.F.R. § 19.33 (2009) 
(stating that "if, within the agency of original 
jurisdiction, there is a question as to the timely filing 
of a Notice of Disagreement or Substantive Appeal, the 
procedures for an administrative appeal must be 
followed."  

Further, in the event that the RO determines that a timely 
NOD was not filed with regard to the April 2007 decision, 
the RO should consider the November 2009 correspondence as 
a petition to reopen the claim for service connection for 
heart disease.  Appropriate development and consideration, 
to include the assertion that the Veteran has ischemic 
heart disease secondary to herbicide exposure, should be 
accomplished.

The issue of entitlement to an initial compensable rating for 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss 
disability is causally related to service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the February 2007 VA 
audiological examination indicated that the auditory threshold of 
the right ear was 40 dB at the 4000 Hertz level.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §3.385 (2009).  As this evidence demonstrates a threshold 
of 40 dB at the 4000 Hertz level, the Veteran has a current 
hearing loss disability of the right ear pursuant to 38 C.F.R. 
§3.385, as is required for the establishment of service 
connection. 

As for the second requirement for service connection, that of a 
disease or injury incurred or aggravated during service, the 
Veteran reported exposure to noise in service when he worked 
around jet aircrafts.  His DD-214, which reflects that his 
Military Occupation Specialty was as a system aircraft 
maintenance technician, is consistent with his statements of in-
service noise exposure.  In light of the Veteran's competent and 
credible testimony that he was exposed to loud noises in service, 
the Board finds that there was in-service incurrence a disease or 
injury, i.e. acoustic trauma, fulfilling the second requirement 
for the establishment of service connection under Shedden.

Further, the competent evidence of record also suggests a causal 
connection between the Veteran's right ear hearing loss and 
service.  In this regard, the Veteran underwent a VA examination 
in January 2006 to determine the nature and etiology of his 
hearing loss complaints.  After reviewing the claims file, 
interviewing the Veteran, and conducting an audiological 
examination, the VA examiner determined that it is "as likely as 
not that hearing loss is related to noise exposure while in the 
service."  

The Board finds no adequate basis to reject the competent medical 
evidence and opinion of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  Moreover, as there is no 
contradicting medical opinion of record, the Board finds the 
January 2006 VA opinion to be of great probative value.

Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports the establishment of service 
connection for right ear hearing loss.  As such, the appeal is 
granted.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

With respect to the Veteran's claim for an increased rating for 
his service-connected hearing loss, which, by virtue of the above 
decision, is determined to be bilateral, the Board notes that the 
RO has not had the opportunity to appropriately rate/consider the 
Veteran's claim.  Bilateral hearing loss is rated differently 
than unilateral hearing loss.  There is a potential to prejudice 
the Veteran by not giving the RO the first opportunity to 
appropriately rate his disability.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been prejudiced 
thereby).

The Board also finds that additional development is required 
under VA's duty to assist.  Specifically, the January 2006 and 
February 2007 VA audiology 

examinations did not describe the functional effects of the 
Veteran's hearing loss in violation of Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  Simply no consideration was given to 
this matter.  As such, these examinations are found to be 
inadequate for rating purposes.  Therefore, the Board concludes 
that another VA examination is required to evaluate the current 
level of severity of the Veteran's hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
audiology examination to determine the 
severity of his bilateral hearing loss.  The 
examiner is directed to, in addition to 
dictating audiometric results, describe the 
functional effects caused by the Veteran's 
hearing loss disability.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

2.  The RO should then readjudicate the issue 
on appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded an opportunity to 
respond.  The case should then be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


